EXHIBIT 10.01
Management Incentive Plan General Terms
Authority
The annual Management Incentive Plan (the “Plan”) is established by the
Executive Organization & Compensation Committee of the Board of Directors of
Applied Industrial Technologies, Inc. (the “Committee”) under the 2007 Long-Term
Performance Plan (the “2007 LTPP”).
Objective
The Plan’s objective is to reward eligible participants for their contributions
toward the achievement of Applied’s fiscal year business goals.
Participation
The Plan’s participants are those key employees of Applied who are designated as
Plan participants by the Committee.
Plan Goals
The Committee shall establish the Plan’s goals. Notwithstanding the foregoing,
in the event of (i) a merger, a consolidation, an acquisition or divestiture,
the issuance or repurchase of a substantial amount of capital stock, a
reorganization or restructuring, or any other transaction or series of
transactions, or (ii) asset write-downs, or litigation or claim judgments or
settlements, or foreign exchange gains or losses, or (iii) changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
or (iv) other extraordinary nonrecurring items, then the Committee, in its sole
discretion, may adjust the Plan goals, in order to prevent diminution or
enlargement of the benefits intended to be conferred, in such manner as the
Committee determines is equitably required by the changes or events.
Eligibility for Awards
If Plan goals are met, to be eligible for an award under the Plan, a participant
must comply with the terms and conditions of the 2007 LTPP. In addition, except
as provided in the 2007 LTPP, the participant must be actively employed by
Applied on the last day of the fiscal year, except that,

  •   Participants retiring at age 55 or older under an Applied retirement plan
shall be eligible for a prorated award based on date of retirement (calculated
using number of quarters’ and partial quarters’ Plan participation).

  •   Participants who incur a separation from service due to death or
disability shall be eligible for a prorated award based on date of separation
from service (calculated using number of quarters’ and partial quarters’ Plan
participation).

 

 



--------------------------------------------------------------------------------



 



Plan awards are intended to create an incentive for participants to act in
Applied’s best interests. Notwithstanding anything in these terms to the
contrary,

  •   An award may be terminated or rescinded, and, if applicable, the
participant may be required immediately to repay an award issued within the
previous six months, if the Committee determines, in good faith, that during the
participant’s employment with Applied or during the period ending six months
following the participant’s separation from service, the participant has
committed an act inimical to Applied’s interests. Acts inimical to Applied’s
interest shall include willful inattention to duty; willful violation of
Applied’s published policies; acts of fraud or dishonesty involving Applied’s
business; solicitation of Applied’s employees, customers or vendors to terminate
or alter their relationship with Applied to Applied’s detriment; unauthorized
use or disclosure of information regarding Applied’s business, employees,
customers, or vendors; and competition with Applied. All determinations by the
Committee shall be effective at the time of the participant’s act.

  •   The Committee may, in its sole discretion, require a participant
immediately to repay cash issued pursuant to the award within the previous
36 months (or any proceeds thereof) if (1) Applied restates its historical
consolidated financial statements and (2) the Committee determines, in good
faith, that (a) the restatement is a result of the participant’s, or another
executive officer’s, willful misconduct that is unethical or illegal, and
(b) the participant’s earnings pursuant to the award were based on materially
inaccurate financial statements or materially inaccurate performance metrics
that were invalidated by the restatement.

The provisions of this section are a fundamental term of the award.
Other
The Committee has the authority to construe the Plan, to establish, amend, and
rescind rules and regulations relating to the Plan, and to make all other
determinations, in the Committee’s judgment, necessary or desirable for the
Plan’s administration.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency with respect to the Plan in the manner and to the extent it shall
deem expedient to carry the Plan into effect. All Committee action under these
provisions shall be conclusive for all purposes.
The provisions of these terms and conditions are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
The validity, construction, interpretation, and enforceability of these terms
and conditions shall be determined and governed by the laws of the State of Ohio
without giving effect to the principles of conflicts of law.

 

 